PER CURIAM.
Constance v. Harvey, 2 Cir., 1954, 215 F.2d 571, reluctantly followed by Judge Byers, may seem to reach an inequitable-result, but Section 70, sub. c, of the Bankruptcy Act, 11 U.S.C.A. § 110, sub. c, provides: “The trustee, as to all property, whether or not coming into posses*318sion or control of the court, upon which a creditor of the bankrupt could have obtained a lien by legal or equitable proceedings at the date of bankruptcy, shall be deemed vested as of such date with all the rights, remedies, and powers of a creditor then holding a lien thereon by such proceedings, whether or not such a creditor actually exists”; and it is difficult to see how such plain language could be disregarded.
Affirmed.